Citation Nr: 1301850	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for myositis and polymyalgia rheumatica.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to July 1956. 

This case comes before the Board of Veterans' Appeals  (Board) Board on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO). 

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011, and a transcript of this hearing is of record.

In October 2011, the Board remanded these matters for additional development.

The Board notes that while the Veteran claimed service connection for myositis, the medical evidence also shows that he has been diagnosed with polymyalgia rheumatica.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim. Therefore, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim for service connection on appeal has been expanded.   


FINDINGS OF FACT

1.  Myositis and polymyalgia rheumatica were not manifested during active service or for many years after separation from service, and the only medical opinion evidence of record weighs against the claim for service connection.  

2.  Service connection is in effect for residuals of a nasal fracture deviated septum with active nasal sinus disease, rated 50 percent disabling, reactive airway disease with sleep apnea, rated 50 percent disabling, residuals of cellulitis, right thumb, rated 10 percent disabling, tinnitus, rated 10 percent disabling, and bilateral sensorineural hearing loss, rated 10 percent disabling.  The Veteran's combined rating for compensation is 80 percent.  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.

3.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myositis and polymyalgia rheumatic are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2004, December 2004, March 2006, February 2007, and October 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

Service treatment records are negative for complaints, findings, symptoms, or diagnosis of myositis or polymyalgia rheumatica. 

Post-service medical records from the 1970s are replete with complaints of various medical conditions; however, none of them are related to symptoms, findings, or diagnosis of myositis or polymyalgia rheumatica. 

A June 2002 VA pulmonary clinic record first notes that the Veteran had recently been experiencing musculo-skeletal pain/weakness and was being worked up for a rheumatic disorder, rule out polymyalgia rheumatica. 

A June 2002 VA mental health record notes that the Veteran stated he saw a private doctor and was diagnosed with polymyalgia rheumatica.

A June 2002 VA outpatient record reflects that the Veteran was seen for follow up of an active problem.  It was noted that the Veteran was diagnosed with polymyalgia rheumatic and was started on Prednisone with almost complete relief.  The assessment was polymyalgia rheumatica, "ESR" = 80 from test results from a private medical doctor, and it was noted that he was followed by a private rheumatologist.  

A November 2002 VA outpatient record reflects that the Veteran was finishing Prednisone treatment for polymyalgia rheumatica. 

An August 2003 VA medical record notes that the Veteran was assessed with polymyalgia rheumatica that was stable.

In January 2004, the RO received correspondence from S. B. Kramer, M.D. noting that the Veteran had polymyalgia rheumatica or myositis and that medication was prescribed for treatment.

A January 2005 VA treatment record notes that the Veteran was diagnosed with polymyalgia rheumatica and was treated with steroids for six to nine months. 

In the Veteran's March 2007 substantive appeal, he asserted that his myositis may be caused by a nervous system or immune system disorder. 

In March 2009, the RO received a copy of a prescription script from S. B. Kramer, M.D., noting that the Veteran had polymyalgia rheumatica that was treated with tapered Prednisone.

During the July 2011 Board hearing, the Veteran's representative asserted that the Veteran had myositis related to his boxing in service, that is, to muscle swelling.  See page 12, hearing transcript.  

A November 2011 VA examination report reflects that the claims file was reviewed.  The VA examiner noted that the Veteran had a history of polymyalgia rheumatica diagnosed in 2002 when he had muscle aches and pains and was treated with Prednisone for about a year.  The Veteran responded well to this treatment and his symptoms improved and resolved.  The Veteran was in service in 1953 to 1956 and this condition appeared and recovered in 2002 to 2003.  He opined that it is unlikely that this is a result of the service or any service-connected condition.  

A September 2012 VA examination report reflects that the VA examiner determined that the Veteran did not have a muscle injury.  The VA examiner concluded that the Veteran had polymyalgia rheumatica that was diagnosed in 2003 and he opined that this is clearly not related to the Veteran's period of service.  He stated that polymyalgia rheumatica is a disease that occurs in people over the age of 50 and the etiology is not known.  Based on history, physical examination, and a review of the claims file, the examiner stated that it was his reasonable medical opinion that there is no evidence of muscle injury leading to scars or disability.  

After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent and credible evidence weighs against the claim. 

As noted above, service treatment records are negative for any complaints, findings, or diagnosis pertaining to myositis or polymyalgia rheumatica.  Post service, the first evidence that the Veteran had complaints pertaining to myositis or polymyalgia rheumatica was in June 2002, more than the 40 years after discharge from service.  Medical records also indicate that in June 2002 a private physician diagnosed the Veteran with polymyalgia rheumatica.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365   (1992).   

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's myositis and polymyalgia rheumatica and service each weigh against the claim.  

The Board finds that the November 2011 and September 2012 VA examiners' opinions constitute probative evidence on the medical nexus questions-based as they were provided after review of the Veteran's documented medical history and assertions and examinations.  These opinions provided rationales based on an accurate discussion of the evidence of record.  The September 2012 VA examiner addressed that it is not caused by a muscle injury sustained by the Veteran, as contended, and is commonly seen in people over the age of 50 with no known etiology.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for myositis and polymyalgia rheumatica.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of related complaints until June 2002, more than 40 years after discharge from service.  Moreover, the Veteran never mentioned complaints pertaining to symptoms of myositis or polymyalgia rheumatica in any of the significant amounts of medical treatment records associated with the claims file prior to June 2002, or that while seeking treatment for either condition that such symptoms were related to service, or provided any indication that he had ongoing problems with myositis or polymyalgia rheumatica since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of myositis and polymyalgia rheumatic that the he related to service was made contemporaneous with his claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements lack credibility to show that it is at least as likely as not that there was a continuity of symptomatology since service.  

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training and experience necessary to render a competent medical opinion as to the nature and etiology of myositis and polymyalgia rheumatica claimed on appeal as such disabilities are medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hence, in this case, the lay assertions of the Veteran are less probative and are outweighed by the medical opinion evidence of record.

Under these circumstances, the Board concludes that the claim for service connection for myositis and polymyalgia rheumatica must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2012).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is in effect for residuals of a nasal fracture deviated septum with active nasal sinus disease, rated 50 percent disabling, reactive airway disease with sleep apnea, rated 50 percent disabling, residuals of cellulitis, right thumb, rated 10 percent disabling, tinnitus, rated 10 percent disabling, and bilateral sensorineural hearing loss, rated 10 percent disabling.  The Veteran's combined rating for compensation is 80 percent. Thus, the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a) (2012).  The remaining question is whether the Veteran's service-connected disabilities render him unemployable. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Pertinent evidence of record includes a June 1979 report authored by S. Kosofsky, Ph.D to the State of New Jersey.  In the report, Dr. Kosofsky noted that the Veteran sustained several injuries to his back and that he underwent surgery in May 1965.  The Veteran declined additional back surgery.  The Veteran stated he was found totally disabled and retired with a disability pension in 1978.

In January 1980, the Social Security Administration granted the Veteran disability benefits for a medical disability with a primary diagnosis of herniated disc.

In a February 1982 letter, H. W. Freymuth, M.D. stated that he re-examined the Veteran and reviewed some medical reports from various physicians.  He concluded the Veteran continued to suffer with a moderately severe lower back syndrome with sciatic radiculopathy which disables him for any type of major physical work.  Chances for retraining him for another type of non-physical work appeared unfavorable due to his educational background, and lack of motivation together with his poor memory and grasp.  Dr. Freymuth opined that the Veteran must probably be seen as permanently and totally disabled.

In his October 2004 claim, the Veteran noted that he last worked in January 1978 and that this was due to service-connected disabilities he described as breathing, back, brain, and "foot."  

A January 2005 VA examination report reflects that the Veteran stated he could not sit for too long due to back pain.  The VA examiner noted that it was theoretically possible that the Veteran could do a desk job; however, he has a lot of issues and a lot of problems.  The VA examiner concluded that the Veteran could perform at a desk job.  Although for a short time on a daily basis.

During the July 2011 Board hearing, the Veteran testified that he was retired and last worked for "the Union" in 1978.  See hearing transcript, page 16.  He testified that when he stopped working in 1978 it was mostly due to having had a back operation.  He indicated that currently has problems sitting for a long period of time due to nerves, related to his back, and he uses a TENS unit.  See hearing transcript, pages 20 to 21. 

An August 2012 VA general medical examination report reflects that the VA examiner reviewed the claims file.  The VA examiner noted that the Veteran's physical examination was normal.  The VA examiner considered that that the Veteran's service connected disabilities were superficial scars, maxillary sinusitis, sleep apnea, impaired hearing, and tinnitus.  He found that the Veteran was able to ambulate without any assistive device, he drives, he takes care of his activities of daily living, he is able to raise his arms above the head, and can carry up to approximately 20 pounds of weight.  The Veteran stated that he has balance issues due to his back problems and fails, because of which he does not climb stairs.  He took disability retirement in the 1970s and stated that it was due to multiple medical issues.  The VA examiner opined that the Veteran's service-connected disabilities do not prevent him from gainful employment.  The VA examiner noted that the Veteran's sinusitis is under control with Flunisolide nasal spray, he uses the CPAP daily for sleep apnea, and uses a hearing aid for impaired hearing.  He again concluded that these conditions do not prevent him from gainful employment.  

On review of the evidence above, the Board finds the record shows the Veteran is unemployable.  However, the Veteran's unemployability is not shown to be due to his service-connected disabilities.
	
Initially, the Board notes that the findings of the Social Security Administration (SSA)  are not controlling in the adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  More so, in this case, where the SSA award of disability benefits was based on non service-connected lumbar spine problems.  Hence, the SSA award and the medical records underlying the grant of SSA disability benefits provide little support for the Veteran's claim for a TDIU.

The Veteran's most significant service-connected disabilities are his residuals of a nasal fracture deviated septum with active nasal sinus disease and reactive airway disease with sleep apnea, each rated as 50 percent disabling.  However, the August 2012 VA examiner found that the Veteran's active nasal sinus disease was under control with Flunisolide nasal spray and that the Veteran used a CPAP on a daily basis for sleep apnea. The symptoms associated with the Veteran's other service-connected disabilities were similarly shown to have only limited effect on ADLs.  The August 2012 VA examiner opined stated that the Veteran's service connected disabilities did not cause him to be unable to obtain or maintain gainful employment.  The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Furthermore, the Board notes that the VA examiner's opinion is not contradicted by any other medical opinion of record.  The Veteran has not asserted, and the evidence does not show, that he lost his last gainful job due to the symptoms associated with his service-connected disabilities, nor has he asserted that he has ever been rejected for gainful employment due to his service-connected disabilities, alone.   In fact, the Veteran's testimony during the Board hearing was consistently about the impact his non service-connected back disabilities had on his ability to work.  
  
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his statements to various medical providers and his testimony before the Board.  The Veteran has asserted that his service-connected disabilities materially and significantly contribute to his unemployability; however, such contentions are not supported by the objective evidence of record.   As noted above, the Veteran testimony was that his non service-connected back disabilities impacted his ability to obtain or retain gainful employment.  Accordingly, even affording the Veteran full competence and credibility, his proffered lay evidence does not show entitlement to a TDIU. 

Based on the evidence and analysis above the Board finds the Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  Accordingly, the criteria for a TDIU are not met and the claim must be denied. 

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply. 





ORDER

Entitlement to service connection for myositis and polymyalgia rheumatica is denied.

Entitlement to a TDIU is denied.





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


